FILED
                              NOT FOR PUBLICATION                                 JUL 31 2013

                                                                             MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                           U .S. C O U R T OF APPE ALS



                              FOR THE NINTH CIRCUIT



FERDINANDUS NAHAK,                                   No. 10-70358

               Petitioner,                           Agency No. A096-361-798

   v.
                                                     MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

        Ferdinandus Nahak, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

          *
              This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009).

We deny in part and grant in part the petition for review, and we remand.

      Substantial evidence supports the BIA’s denial of CAT relief because Nahak

failed to demonstrate it is more likely than not he will be tortured if returned to

Indonesia. See Wakkary, 558 F.3d at 1068. Accordingly, Nahak’s CAT claim fails.

      With respect to withholding of removal, the BIA concluded that, assuming

Nahak testified credibly and established past persecution, circumstances have

fundamentally changed so as to rebut the presumption of future persecution. But

the BIA did not address the particular risk Nahak faces as a member of the Maluku

Sovereignty Front. See Ali v. Holder, 637 F.3d 1025, 1030 (9th Cir. 2011) (agency

must make an “individualized determination” of how changed country

circumstances might affect a person in petitioner’s specific situation). Accordingly,

we grant the petition with respect to withholding of removal, and we remand for the

agency to make the required individualized determination. In light of our

conclusions, we do not reach Fransiscus’s disfavored group argument.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                            2                                     10-70358